DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.

Allowable Subject Matter
Claims 1-6 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, Vaynriber et al. (U.S. Patent Application Publication 2014/0278281), discloses a computer-implemented method for presenting a security system having a plurality of security equipment components (e.g., paragraphs 80-82; Figures 11 and 12), the computer-implemented method comprising: presenting, by a computer-based presenting system an image of a location for facilitating the purchase of a security system (paragraphs 28, 70, and 75; Figures 8 and 10), where the location may correspond to unique geo-coordinates (paragraph 39).  Vaynriber is not very explicit about purchasing the security system, but does disclose another opportunity to up-sell service packages (paragraph 85).  Smith et al. (U.S. Patent Application Publication 2014/0136379) teaches selling an alarm/security system kit (paragraphs 69 and 70; Figured 6A and 6B).  Goad et al. (U.S. Patent Application Publication 2011/0137818) teaches recommending a security system for a household (paragraph 96).  Chalker et al. (U.S. Patent Application Publication 2005/0125118) teaches a user interface to aid system installation.  However, these and the other prior art references of record do not combine to disclose, teach, or reasonably suggest the specific method recited in claim 1.  Further and specifically, Vaynriber does not disclose calculating, by a processor, the area of the unique geo-coordinate referenced location based upon the image of the unique geo-coordinate referenced location; presenting a recommended layout based at least in part on the calculation of the area of the unique geo-coordinate referenced location; and enabling purchase of the security equipment components based upon a final approved layout of the security system on the image of the area of the unique geo-coordinate.  The other references of record do not supply the deficiencies of Vaynriber. 
As a result of the amendment of April 11, 2022, claims 1, 3, and 4 are no longer rejected for Double Patenting.  Further in view of that amendment, the computer-implemented method as now recited is judged as reciting significantly more than an abstract idea in the field of commercial interactions, with the result that claim 1 and its dependents are now patent-eligible under 35 U.S.C. 101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 7-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Chalker et al. (U.S. Patent Application Publication 2005/0125118), discloses a computer implemented method for installing a security system having a plurality of components on a property based upon a layout for the security equipment components, comprising presenting, by a computer-based installation system, instructions for installing the security equipment components (Abstract; paragraphs 16, 21, 31, 32, 36, and 38; Figure 3), wherein the instructions include displaying an image (paragraphs 21, 24, and 25).  Chalker does not disclose locating, through a computer-based installation system, in a memory coupled to a processor, the final layout for the security equipment components on the property based upon a unique identification associated with the plurality of security equipment components, However, Eich (U.S. Patent Application Publication 2011/0246338) teaches providing a layout for equipment components based on an identification associated with one or more equipment components (paragraphs 32, 37, 56, 57, and 63; Figures 4A and 4B), and in particular teaches that the layout template may have been previously created, and may be retrieved(paragraph 57).  Eich further teaches memories storing data relevant to Eich’s invention, including array layout templates (paragraphs 43 and 49).  Eich does not expressly disclose locating a layout in a memory coupled to a processor, but it is well-known to locate information in a memory (e.g., in using RAM).  Eich further teaches that a particular layout is selected (paragraph 57).
Chalker discloses displaying an image (paragraphs 21, 24, and 25), and Eich teaches geo-coordinates of components (paragraphs 23, 31, 57, 63).  Eich teaches that GPS coordinates may be obtained by a GPS module of a mobile device when the mobile device is proximate an installed component, and that such absolute position information may be added to recorded information (in a corresponding cell in an array layout template) (paragraph 63).  However, Chalker does not disclose that the final approved layout of the area is calculated by the processor based upon analysis of the area together with the user input.  Neither Eich nor any other prior art references of record supply the deficiency of Chalker.  Furthermore, as set forth in the Office Action mailed December 10, 2021, claims 7-11 are patent-eligible under 35 U.S.C. 101. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bisdikian et al. (U.S. Patent 9,654,570) is the patent issued on the application published as U.S. Patent Application Publication 2015/0180986, and listed on the Information Disclosure Statement of July 27, 2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS D ROSEN, whose telephone number is (571)272-6762. The examiner can normally be reached 9:00 AM-5:30 PM, M-F.  Non-official/draft communications may be faxed to the examiner at 571-273-6762, or emailed to Nicholas.Rosen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein, can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS D ROSEN/           Primary Examiner, Art Unit 3684                                                                                                                                                                                             	August 12, 2022